DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Claims 1-24 and 31-34 were previously allowed.  An Examiner’s amendment was provided for in the Notice of Allowance mailed August 3, 2022.  An additional examiner’s amendment to the record appears below.  

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Guyathri Ranganathan on August 11, 2022.
The application has been amended as follows: 

Claim 33: The method of claim 18, further comprising: 
determining a subset of the transformation outputs from the set of transformation outputs, such that each that each transformation output from the subset of the transformation, when distributed to a series of  liquid growth areas, resulted in 
(i) a first proportion of liquid growth areas that included a successful transformant, the first proportion being greater than a first threshold value; 
(ii) a second proportion of liquid growth areas that included growth of a clonal population derived from a single clonal transformant, the second proportion being greater than a second threshold value; 
and identifying a subset of volumes of liquid suspension including the DNA source sample from the set of volumes of liquid suspension including a DNA source sample to be suitable for high-throughput engineering of the transformant cell.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600